Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.
Claims 16-24, 26-27, 29-31, 33-34, 36-38 and 40-42 are currently pending.  Claims 1-15, 25, 28, 32, 35 and 39 have been canceled.  Claim 1 has been amended.  Claims 40-42 have been added.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24, 26-27, 29-31, 33-34, 36-38 and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is confusing.  The claim recites “the main body” in line 3, it is not clear if “the main body” is the same or different as the already recited “ceramic main body” in line 2. Please clarify.
Claims 17-24, 26-27, 29-31, 33-34 and 36-38 depend on claim 16, these claims are rejected for the same reasons as to claim 16.
For Examination on the merits, the claims will be interpreted as best understood.

For Examination on the merits, the claim will be interpreted as best understood.
Claim 40 recites the limitation "the contact piece" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
For Examination on the merits, the claim will be interpreted as best understood.
Claim 41 is confusing.  The claim recites “the main body” in line 3, it is not clear if “the main body” is the same or different as the already recited “ceramic main body” in line 2. Please clarify.
For Examination on the merits, the claim will be interpreted as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 21, 27, 29, 36, 37, 41 and 42 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tomozawa et al. (US 6081182) (hereinafter Tomozawa).
Regarding claim 16, Tomozawa teaches a sensor element comprising: 
a ceramic main body (thermo-sensitive film) (3) (the thermos-sensitive film being oxide of corundum) (see column 5, lines 32-38, column 7, lines 5-10 and Figures 1-2);
at least one electrode (electrode films) (4a and 4b) arranged at the main body (thermo-sensitive film) (3), the electrode (electrode films) (4a and 4b) comprising an electrode base partially covered by a surface layer (electrically-insulating film) (5) (see column 6, lines 19-26, column 7, lines 15-17 and Figures 1-2); 

the contact piece (lead wires) (14a and 14b) being fastened to a part of the electrode base (electrode films) (4a and 4b) which is free from the surface layer (electrically-insulating film) (5) (see column 7, lines 10-12),
the surface layer (electrically-insulating film) (5) being an oxidation preventing surface layer for exposed parts of the electrode base (electrode films) (4a and 4b), the surface layer comprising an oxidation inhibiting metal being aluminum (Alumina (Al2O3)) (see column 6, lines 19-21), and 
the surface layer (electrically-insulating film) (5) being a sputtered layer and having a thickness in the range of 0.05µm to 20 µm (2 µm) (see column 6, lines 35-41, column 7, line 17 and Figures 1-2).
Regarding claim 21, Tomozawa further teaches the electrode (electrode films) (4a and 4b) having at least one sputtered layer (see column 6, lines 20-34).
Regarding claim 27, Tomozawa further teaches a support (housing (10) and cylindrical cover (17)) for supporting the main body (thermos-sensitive film) (3) (see column 7, lines 29-42 and Figure 3).
Regarding claim 29, Tomozawa further teaches the contact piece (lead wires) (14a and 14b) being a separate wire connecting the sensor element (thermos-sensitive film) (3) with the support (housing (10) and cylindrical cover (17)) (see Figure 3).
Regarding claim 36, Tomozawa further teaches a method for producing the sensor element according to claim 16, the method comprising: 
fastening the at least one contact piece (lead wires) (14a and 14b) to the electrode base (electrode films) (4a and 4b), which is partially covered by the surface layer (electrically insulating film) (5), the electrode base (electrode films) (4a and 4b), being partially covered by the surface layer (electrically insulating film) (5), being arranged at the ceramic main body (thermos-sensitive film) (3) (see column 7, lines 4-42 and Figures 1-3).
Regarding claim 37, Tomozawa further teaches the support (housing (10) and cylindrical cover (17)) having a rod-shaped form (cylindrical) (see column 7, lines 29-42 Figure 3).
Regarding claim 41, Tomozawa teaches a sensor element comprising: 

at least one electrode (electrode films) (4a and 4b) arranged at the main body (thermo-sensitive film) (3), each electrode (electrode films) (4a and 4b) of the at least one electrode (electrode films) (4a and 4b) comprising an electrode base partially covered by a surface layer (electrically-insulating film) (5) (see column 6, lines 19-26, column 7, lines 15-17 and Figures 1-2); 
and at least one contact piece (lead wires) (14a and 14b) in the form of a separate contact element electrical contacting the electrode (electrode films) (4a and 4b) (see column 7, lines 23-24 and Figures 1-3),
the contact piece (lead wires) (14a and 14b) being fastened to a part of the electrode base (electrode films) (4a and 4b) which is free from the surface layer (electrically-insulating film) (5) (see column 7, lines 10-12),
the surface layer (electrically-insulating film) (5) being an oxidation preventing surface layer for exposed parts of the electrode base (electrode films) (4a and 4b), the surface layer comprising an oxidation inhibiting metal being aluminum (Alumina (Al2O3)) (see column 6, lines 19-21), and 
the surface layer (electrically-insulating film) (5) being a sputtered layer of substantially constant thickness and having a thickness in the range of 0.05µm to 20 µm (2 µm) (see column 6, lines 35-41, column 7, line 17 and Figures 1-2).
Regarding claim 42, Tomozawa further teaches the surface layer (electrically-insulating film) (5) being mainly flat (see Figures 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa as applied to claim 16 above, in further view of Macklen (GB 2162686) (hereinafter Macklen).
Regarding claim 17, Tomozawa teaches all the limitations of claim 16.
However Tomozawa does not explicitly teach the contact piece being fastened by gap welding, thermode welding or laser welding.
Macklen teaches the contact piece (leads) (4,5) being fastened by gap welding (see Abstract, page 1, left column, lines 5-14, lines 42-53 and Figure 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the contact piece as taught by Tomozawa with the contact piece being fastened by gap welding as taught by Mackle.  One would be motivated to make this combination in order to reduce welding time and improve joint reliability.

Claim 18, 23- 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa as applied to claim 16 above, in further view of Lavenuta (US 2002/0101326) (hereinafter Lavenuta).
Regarding claim 18, Tomozawa teaches all the limitations of 16.
 	However Tomozawa does not explicitly the contact piece being fastened to the electrode base by thick-wire bonding or thin-wire bonding.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the contact piece as taught by Tomozawa to be fastened to the electrode base by thin-wire bonding as taught by Lavenuta.  One would be motivated to make this combination in order to provide good electrical conductivity.
Regarding claim 23, Tomozawa teaches all the limitations of claim 16.
However Tomozawa does not explicitly teach the electrode base having multiple layers which are arranged directly one above the other.
Lavenuta further teaches wherein the electrode base (electrodes) (12a-c and 13a-c) has multiple layers which are arranged directly one above the other (see Abstract, paragraphs 0037, 0041 -0042 and Figs. 3c, 4c and 5c).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode base as taught by Tomozawa with multiple layers which are arranged directly one above the other as taught by Lavenuta.  One would be motivated to make this combination in order to provide for the manufacture of a sensor element with leach resistant electrodes that allow for use of higher temperature solders or low fire conductive compositions to attach leads, thereby increasing the maximum operating temperature capability of the sensor element.
Regarding claim 24, the prior combination teaches all the limitations of claim 23.
However Tomozawa and Lavenuta does not explicitly teach the electrode base having a layer comprising nickel.
Lavenuta teaches the electrode base (12a-c and 13a-c) having a layer comprising nickel (third electrode layer) (12c and 13c) (see paragraph 0024).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode base as taught by the prior combination with a layer comprising nickel taught by Lavenuta.  One would be motivated to make this combination in order to 
Regarding claim 26, the prior combination teaches all the limitations of claim 24, Tomozawa further teaches the contact piece (lead wires) (14a and 14b) being fastened to a layer which is partially covered by the surface layer (electrically-insulating film) (5) (see column 7, lines 10-25 and Figures 2-3).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa in view of Satou et al. (US 2013/0223479) (hereinafter Satou).
Regarding claim 19, Tomozawa teaches all the limitations of claim 16.
However Tomozawa does not explicitly teach the contact piece comprising a metal from the group consisting of Cu, Fe and Ni.
Satou teaches the contact piece (lead wire) (21) comprising Ni (see paragraph 0076).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the contact piece as taught by Tomozawa with nickel as taught by Satou.  One would be motivated to make this combination in order to provide good conductivity.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa as applied to claim 16 above, in further view of Kloiber et al. (WO 2010/055013) (hereinafter Kloiber).
Regarding claim 20, Tomozawa teaches all the limitations of claim 16.
However Tomozawa does not explicitly teach wherein the electrode has at least one layer which is formed by a burnt-in paste.
Kloiber teaches wherein the electrode having at least one layer which is formed by a burnt-in paste (conductive compound (see page 2, lines 20-26).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor element as taught by Tomozawa with the electrode having at .

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa as applied to claim 16 above, in further view of Fujii et al. (US 6462643) (hereinafter Fujii).
Regarding claim 22, Tomozawa teaches all the limitations of claim 21.
However Tomozawa does not explicitly teach wherein the sputtered layer comprises nickel.
Fujii teaches wherein the sputtered layer comprising nickel (see column 5, lines
15-17).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode as taught by Tomozawa with the sputtered layer comprising nickel as taught by Fujii. One would be motivated to make this combination in order to provide better adhesion to the substrate.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Tomozawa.
Regarding claim 30, Tomozawa teaches all the limitations of claim 27.
However Tomozawa does not explicitly teach the contact piece forming an integral constituent part of the support.
Although, Tomozawa does not explicitly teach the contact piece forming an integral constituent part of the support, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor element as taught by Tomozawa with the contact piece forming an integral constituent part of the support, since it has been held that making a device integral without producing any new and unexpected result involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Tomozawa as applied to claim 27 above, in further view of Kawamoto et al. (US 7193498) (hereinafter Kawamoto).
Regarding claim 31, Tomozawa teaches all the limitations of claim 27.
However Tomozawa does not explicitly teach the support being a circuit board or has at least one thick wire.
Kawamoto teaches the support being a circuit board (printed circuit board) (5) (see column 4, lines 37-48).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor element as taught by Tomozawa with the support being a circuit board as taught by Kawamoto. One would be motivated to make this combination in order to obtain and accurate temperature measurement of the circuit board by providing a direct contact with the sensor element.

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa as applied to claim 27 above, in further view of Kawase et al. (US 8092085) (hereinafter Kawase).
Regarding claim 33, Tomozawa further teaches the sensor element comprising two electrodes (electrode films) (4a and 4b) and two contact elements (lead wires) (14a and 14b) (see Figures 2-3).
However Tomozawa does not explicitly teach the support comprises two support elements, and wherein each of the contact elements connects one of the electrodes with one of the support elements.
Kawase teaches the support comprising two support elements (termination portion) (14a and 14b), the sensor element comprising two electrodes (electrodes) (3a and 3b) and two contact elements (leads) (9a and 9b), and wherein each of the contact elements (leads) (9a and 9b) connects one of the electrodes (electrodes) (3a and 3b) with one of the support elements (termination portion) (14a and 14b) (see Figure 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor element as taught by Tomozawa with the support comprising two support elements, the sensor element comprising two electrodes and two contact elements, and wherein each of the contact elements connects one of the electrodes with one of the support elements as .

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa in further view of Kawase as applied to claim 34 above, in further view of Lavenuta.
Regarding claim 34, the prior combination teaches all the limitations of claim 33. 
However Tomozawa and Kawase does not explicitly teach the contact elements being thick wires or bars.
Lavenuta teaches the contact elements being thick wires (contact) (31) (see paragraph 0048 and Fig. 5a).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the contact elements as taught by the prior combination with thick wires as taught by Lavenuta. One would be motivated to make this combination in order to provide thermomechanical robustness to the contact elements.

Claims 27 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa as applied to claim 16 above, in further view of Ballandras et al. (US 2015/0131244) (hereinafter Ballandras).
Regarding claim 27, Tomozawa the sensor element according to claim 16 (see rejection of claim 16 above).
However Tomozawa does not explicitly teach a support for supporting the main body.
Ballandras teaches a support (carrier substrate) (24) for supporting the main body (electrical component) (4) (see Figures 1-2 and paragraphs 005, 0016, 0023 and 0053).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor element as taught by Tomozawa with a support for supporting the main body of Ballandras. One would be motivated to make this combination in order to provide a device designed to operate at high temperatures.
Regarding claim 38, the prior combination teaches all the limitations of claim 27.

Ballandras teaches the support (carrier substrate) (24) comprising a ceramic (alumina) having at least on metallization (adhesive tin layer) (25) for electrically connecting the electrode (electrical connection) (8) (see Figure 1-2 and paragraphs 0005, 0016, 0023 and 0053).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor element as taught by the prior combination with the support comprising a ceramic having at least on metallization for electrically connecting the electrode of Ballandras. One would be motivated to make this combination in order to provide an electrically insulating substrate.

Claims 40 is rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa in view of Wantanabe et al. (US 2014/0266567) (hereinafter Wantanabe)
Regarding claim 40, Tomozawa teaches a sensor element comprising: 
a ceramic main body (thermo-sensitive film) (3) (the thermos-sensitive film being oxide of corundum) (see column 5, lines 32-38, column 7, lines 5-10 and Figures 1-2);
at least one electrode (electrode films) (4a and 4b) arranged at the main body (thermo-sensitive film) (3), each electrode of the at least one electrode (electrode films) (4a and 4b) comprising an electrode base and a surface layer (electrically-insulating film) (5) (see column 6, lines 19-26, column 7, lines 15-17 and Figures 1-2), the electrode base being a part of the electrode (electrode films) (4a and 4b) situated under the surface layer (electrically-insulating film) (5) (see Figures 2-3), 
and at least one contact piece (lead wires) (14a and 14b) in form of a separate contact element electrical contacting the electrode (electrode films) (4a and 4b) (see column 7, lines 23-24 and Figures 1-3),
the surface layer (electrically-insulating film) (5) being an oxidation preventing surface layer, the surface layer comprising an oxidation inhibiting metal being aluminum (Alumina (Al2O3)) (see column 6, lines 19-21), and 

However Tomozawa does not explicitly teach the surface layer covering the entire surface of the electrode base except for a part of the electrode base to which the contact piece is fastened and the surface layer being an oxidation-preventing surface layer for parts of the electrode base which are not covered by the contact element.
Wantanabe teaches the surface layer (first covering layer) (20) covering the entire surface of the electrode base except for a part of the electrode base (electrode layer) (ES) to which the contact piece (leads) (40) is fastened and the surface layer (first covering layer) (20) being an oxidation-preventing surface layer for parts of the electrode base (electrode layer) (ES) which are not covered by the contact element (leads) (40) (see paragraphs 0052-0053 and Figures 1-4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the surface layer as taught by Tomozawa as to cover the entire surface of the electrode base except for a part of the electrode base to which the contact piece is fastened as taught by Wantanabe and to provide the oxidation-preventing surface layer for parts of the electrode base which are not covered by the contact element.  One would be motivated to make this combination in order to protect the electrode base from degradation, protect the electrode base from harsh environments and provide the sensor element with high durability and reliability.


Response to Arguments
Applicant’s arguments with respect to claim(s) 16-24, 26-27, 29-31, 33-34, 36-38 and 40-42 have been considered but are moot because of the new ground of rejection necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Mon-Tue and Thur-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855